Exhibit 10.1

RESTATED EMPLOYMENT AGREEMENT

THIS RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated December 29, 2008,
is by and between ICF International, Inc., a Delaware corporation headquartered
at 9300 Lee Highway, Fairfax, Virginia (the “Company”), and Sudhakar Kesavan
(the “Executive”).

WHEREAS, the Executive has served as Chief Executive Officer of the Company and
its predecessor, ICF Incorporated, since 1999 under the terms of an Employment
Agreement dated as of June 25, 1999 (the “Original Agreement”) and an Amended
and Restated Employment Agreement dated September 27, 2006 (the “Amended
Employment Agreement”);

WHEREAS, the Company became a publicly traded company on September 28, 2006,
through an initial public offering; and

WHEREAS, the Company and the Executive desire to restate the Amended Employment
Agreement to comply fully with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance issued
thereunder (collectively, “Section 409A”);

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Term of Employment.

The Company hereby employs the Executive, and the Executive hereby accepts
continued employment with the Company, upon the terms and conditions set forth
in this Agreement. Subject to the provisions of Section 5, this Agreement may be
terminated by either party upon forty-five (45) days’ prior written notice.

 

2. Title; Duties.

 

  (a) President and Chief Executive Officer and Chairman of the Board of
Directors. The Executive shall be employed as President and Chief Executive
Officer and shall serve as Chairman of the Board of Directors of the Company.
The Executive shall perform such services consistent with his position as may be
assigned to him from time to time by the Board of Directors of the Company and
are consistent with the applicable law and the Certificate of Incorporation and
Bylaws of the Company, including, but not limited to, managing the business and
affairs of the Company.

 

  (b) Committees. At all times during the Executive’s employment, the Executive
shall be a member of the Company’s Executive Committee if there shall be such a
Committee and may serve, at the discretion of the Board, as a member of such
other committees as may be established by the Board.



--------------------------------------------------------------------------------

  (c) Employment of Company Officers. No offers of employment by the Company to
senior executive officers shall be made without the prior approval of the
Executive.

 

3. Extent of Services.

 

  (a) General. The Executive agrees not to engage in any business activities
during the Executive’s employment except those which are for the sole benefit of
the Company, and to devote his entire business time, attention, skill and effort
to the performance of his duties under this Agreement. Notwithstanding the
foregoing, the Executive may (i) engage in personal investments; provided that
the Executive shall not acquire more than 5% of the equity of another business
without the prior approval of the Compensation Committee of the Board of
Directors, (ii) engage in charitable, professional and civic activities
(including serving on the board of directors of non-profit, charitable and civic
organizations) which do not impair the performance of his duties to the Company,
and (iii) with the prior approval of the Compensation Committee, serve on the
boards of directors or trustees of for-profit corporations other than the
Company. The Executive shall, to the best of his ability, execute the strategic
plan of the Company as approved by the Board, perform his duties, adhere to the
Company’s published policies and procedures, promote the Company’s interests,
reputation, business and welfare, and work actively with the Board of Directors
and other senior managers to help augment the existing business base, increase
the corporate contract backlog and identify and develop new business
opportunities.

 

  (b) Corporate Opportunities. The Executive agrees that, unless approved by the
Board of Directors, he will not take personal advantage of any business
opportunities which arise during his employment with the Company and which may
be of benefit to the Company. All material facts regarding such opportunities
must be promptly reported to the Board of Directors for consideration by the
Company.

 

4. Compensation and Benefits.

 

  (a)

Salary. The Company shall pay the Executive a gross base annual salary (“Base
Salary”) of not less than $375,000. Effective January 1, 2007, the annual rate
of Base Salary was increased by no less than $25,000 over the annual rate of
Base Salary in effect for the preceding year. Effective January 1, 2008, and on
each subsequent January 1 during the Executive’s employment, the annual rate of
Base Salary shall be increased by no less than the increase in the CPI National
Index for the year over the annual rate of Base Salary in effect for the
preceding year. In addition to the aforementioned increases in Base Salary, the
Compensation Committee may, from time to time, increase the Executive’s Base
Salary based on the performance of the Company and other factors deemed relevant
by the Compensation Committee. Effective as of the date of any such increase,
the Base Salary as so increased shall be considered the new Base Salary for all
purposes of this Agreement and thereafter may not be reduced. The salary

 

- 2 -



--------------------------------------------------------------------------------

 

shall be payable in arrears in approximately equal bi-weekly installments on the
Company’s regularly scheduled payroll dates, minus such deductions as may be
required by law or reasonably requested by the Executive.

 

  (b) Incentive Compensation. In the discretion of the Compensation Committee of
the Board of Directors, the Executive shall be eligible for annual incentive
compensation (“IC”) awards for the immediately preceding fiscal year in an
amount up to 100% of the Executive’s Base Salary for the prior fiscal year.

 

  (c) Equity Awards. In the discretion of the Compensation Committee of the
Board of Directors, the Executive shall be eligible to receive stock options,
restricted shares and other equity awards on such terms as may be determined by
the Compensation Committee.

 

  (d) Deductions from Compensation. The Company shall withhold from the
Executive’s compensation any and all applicable local, state, federal, or
foreign taxes, including, but not limited to, income tax, withholding tax, and
social security tax as well as any elective deferrals under tax-qualified
pension plans and nonqualified deferred compensation plans maintained by the
Company.

 

  (e) Employee Benefits. The Executive shall be entitled to participate in any
and all employee benefit programs for which the Executive may be eligible, as
may exist at any particular time and from time to time during the Executive’s
employment.

 

  (f) Executive Benefits. The Executive shall be entitled to all executive
benefits that the Company makes available to other executives, as may exist at
any particular time and from time to time during the Executive’s employment. In
addition, the Company shall assist the Executive with his purchase of a term
life insurance policy on the Executive in an amount of at least $1,000,000;
provided that the Executive is eligible for such a life insurance policy at
reasonable rates. The Company also shall pay expenses up to $3,000 per year
relating to the Executive’s tax and estate planning. Further, the Executive may
attend, at the Company’s expense, subject to prior approval of expenses by the
Compensation Committee, two weeks of management education during each year of
the Executive’s employment. To the extent that any such benefits are subject to
the provisions of Section 409A, in compliance with Section 409A: (i) the amount
of expenses eligible for reimbursement and/or the provision of in-kind benefits
during any calendar year shall not affect the amount of expenses eligible for
reimbursement or the provision of in-kind benefits in any other calendar year;
(ii) the reimbursement of an eligible expense shall be made on or before
December 31 of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to reimbursement or the right to
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

  (g)

Reimbursement of Business Expenses. The Company shall reimburse the Executive
for all reasonable business travel, business entertainment and other business
expenses incurred or paid by the Executive in connection with, or related

 

- 3 -



--------------------------------------------------------------------------------

 

to, the performance of his duties, responsibilities or services under this
Agreement, upon presentation by the Executive of documentation, expense
statements, vouchers, and/or such other supporting information as the Company
may reasonably request. To the extent that any such reimbursements are subject
to the provisions of Section 409A, in compliance with Section 409A: (i) the
amount of expenses eligible for reimbursement during any calendar year shall not
affect the amount of expenses eligible for reimbursement in any other calendar
year; (ii) the reimbursement of an eligible expense shall be made on or before
December 31 of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for another benefit.

 

5. Termination.

Termination of employment for all purposes under this Agreement shall mean a
separation from service as defined under Section 409A.

 

  (a) Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for Cause upon written notice by the Company
to the Executive. “Cause” for termination shall mean any of the following:
(i) any act that would constitute a material violation of the Company’s material
written policies; (ii) willfully engaging in conduct materially and demonstrably
injurious to the Company; provided, however, that no act or failure to act, on
the Executive’s part, shall be considered “willful” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
his action or omission was in the best interest of the Company; (iii) being
indicted for, or if charged with but not indicted for, being tried for (a) a
crime of embezzlement or a crime involving moral turpitude or (b) a crime with
respect to the Company involving a breach of trust or dishonesty or (c) in
either case, a plea of guilty or no contest to such a crime; or (iv) abuse of
alcohol in the workplace, use of any illegal drug in the workplace or a presence
under the influence of alcohol or illegal drugs in the workplace.

 

  (b) Termination by the Executive. The Executive may voluntarily terminate his
employment upon forty-five (45) days’ prior written notice to the Company. As
provided in the Original Agreement, because the Executive has served
continuously since 1999, the Executive may, in his discretion, declare that such
termination is for “Good Reason” and be entitled to the benefits of Section 6(c)
hereof.

 

  (c)

Involuntary Termination by the Company Without Cause. Termination of the
Executive’s employment without Cause shall mean involuntary termination by the
Company (i) for any reason other than for Cause, (ii) upon the death of the
Executive, or (iii) in the Company’s sole discretion, upon thirty (30) days’
prior written notice in the event the Executive becomes “Disabled,” as defined
in any group long-term disability insurance contract maintained by the Company
under which the Executive is covered, or, if the Company shall not maintain such

 

- 4 -



--------------------------------------------------------------------------------

 

insurance, “Disabled” shall mean that the Executive is incapacitated by reason
of a physical or mental illness which is long-term in nature and which prevents
the Executive from performing the substantial and material duties of his
employment with the Company; provided that such incapacity can reasonably be
expected to prevent the Executive from working at least six consecutive months
in any twelve month period. The Company may require the Executive to have an
examination at any time for the purpose of determining whether the Executive has
a long-term disability described in the preceding sentence, and the Executive
agrees to submit to such examination upon request of the Board of Directors;
provided that the Company shall pay all costs and expenses associated with such
examination.

 

6. Effect of Termination.

 

  (a) General. Regardless of the reason for termination of the Executive’s
employment, the Executive shall be entitled to the following (provided that the
Severance Protection Agreement originally dated September 27, 2006 and restated
to be effective as of December 31, 2008, shall govern, in accordance with its
terms, the benefits, if any, to which the Executive is entitled following any
termination of the Executive’s employment following a Change in Control as
defined in such Severance Protection Agreement):

 

  (i) payment of any unpaid portion of his Base Salary through the effective
date of termination (the “Termination Date”);

 

  (ii) reimbursement for any outstanding reasonable business expense he has
incurred in performing his duties hereunder prior to the Termination Date;

 

  (iii) continued insurance benefits to the extent required by law;

 

  (iv) payment of any accrued but unpaid amount as required independently of
this Agreement by the terms of any bonus or other incentive pay, or any other
employee benefit plan or program of the Company, including but not limited to
the Company’s incentive compensation arrangements, that is not subject to any
deferral election shall be prorated through the Termination Date, subject to
satisfaction of any established performance goals, and will be paid at the
normal time of payment pursuant to the incentive compensation plan (or other
plan) under which such amount is payable; and

 

  (v) any unvested equity awards that are not subject to Section 409A (such as
stock options and restricted stock) and that were issued to the Executive prior
to the Termination Date will become vested but will remain exercisable for the
balance of their terms; and any unvested equity awards that are subject to
Section 409A (such as restricted units) and that were issued to the Executive
prior to Termination Date will become vested but not payable until their
original vesting dates.

 

- 5 -



--------------------------------------------------------------------------------

  (b) Termination by the Company for Cause or by the Executive Without Good
Reason. If the Company terminates the Executive’s employment for Cause pursuant
to Section 5(a) or the Executive terminates his employment without Good Reason
(less than 45 days’ notice), the Executive shall have no rights or claims
against the Company except to receive the payments and benefits described in
Section 6(a).

 

  (c) Termination by the Company Without Cause or by the Executive for Good
Reason. If the Company terminates the Executive’s employment without Cause
pursuant to Section 5(c), or the Executive terminates his employment for Good
Reason pursuant to Section 5(b), the Executive shall be entitled to receive, in
addition to the items referenced in Section 6(a) the amounts set forth below.

 

  (i) Basic Severance Pay and Additional Severance Pay as defined below and
payable in the manner hereinafter set forth. The amount of Basic Severance Pay
will be paid in approximately equal installments by the Company to the Executive
over the 24-month period following his Termination Date on the Company’s
regularly scheduled payroll dates, subject to all legally required payroll
deductions and withholdings. The amount of Additional Severance Pay will be paid
in a single lump sum cash payment by the Company to the Executive (or his
designated beneficiary) on the earliest of (i) the first business day after six
months following his Termination Date, (ii) the Executive’s death, or (iii) such
other date that will cause such payment not to be subject to any additional tax
imposed pursuant to the provisions of Section 409A. Each payment of such
severance benefits shall be deemed to be a separate payment for purposes of
applying Section 409A, and in no event shall the payment of Basic Severance Pay
be made later than the last day of the second taxable year following the taxable
year in which his Termination Date occurs.

For purposes of this paragraph 6(c)(i):

 

  (A) “Basic Severance Pay” means an amount equal to the Executive’s Base Salary
multiplied by two; provided, however, in no event shall such amount exceed the
amount permitted to be paid pursuant to Treas. Reg. §1.409A-1(b)(9)(iii)(A).

 

  (B) “Additional Severance Pay” means an amount equal to the product of
Executive’s Base Amount in effect on his Termination Date multiplied by two
minus the amount permitted to be paid pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii)(A).

 

  (ii) Any unvested equity awards that are not subject to Section 409A (such as
stock options and restricted stock) and that were issued to the Executive prior
to his Termination Date will become vested but will remain exercisable for the
balance of their terms; and any unvested equity awards that are subject to
Section 409A (such as restricted units) and that were issued to the Executive
prior to his Termination Date will become vested but not payable until their
original vesting dates.

 

- 6 -



--------------------------------------------------------------------------------

  (iii) A pro-rata share of any IC that is not subject to any deferral election
to which the Executive otherwise would have actually been entitled for the
fiscal year in which his employment terminates; subject to satisfaction of any
established performance goals, with such IC (pro-rated on a daily basis) to be
paid to the Executive at the normal time of payment pursuant to the incentive
compensation plan under which such amount is payable.

 

  (iv) At the expense of the Company, and subject to contractual eligibility
requirements, continuation of the Executive’s family health and dental insurance
policy in effect as of the date of termination for twenty-four (24) months
following his Termination Date, or, in the event the Company cannot continue
coverage of such policy, the Company shall pay for equivalent coverage for
twenty-four (24) months following his Termination Date. To the extent that any
such medical benefits are subject to the provisions of Section 409A, in
compliance with Section 409A and not withstanding any other provision of the
Company’s plans in effect from time to time: (i) the amount of expenses eligible
for reimbursement and the provision of in-kind benefits during any calendar year
shall not affect the amount of expenses eligible for reimbursement or the
provision of in-kind benefits in any other calendar year; (ii) the reimbursement
of an eligible expense shall be made on or before December 31 of the calendar
year following the calendar year in which the expense was incurred; and
(iii) the right to reimbursement or the right to in-kind benefits shall not be
subject to liquidation or exchange for another benefit. To the extent such
benefits constitute “nonqualified deferred compensation” subject to Section 409A
and the Executive is a “specified employee” within the meaning of Section 409A,
the Executive shall pay the Company and employee, if any, costs for the first
six months following his Termination Date, and the Company shall reimburse the
Executive for such costs in the first payroll thereafter.

 

  (d) Except as permitted under Section 409A, no acceleration of the time or
form of payment of deferred compensation under this Agreement shall be
permitted. Notwithstanding any other provision in the Plan or any agreement to
the contrary, if and to the extent that Section 409A is deemed to apply to the
Agreement, it is the intention of the parties that the Agreement shall comply
with Section 409A, and the Agreement, to the extent practicable, shall be
construed in accordance therewith. Without in any way limiting the effect of the
foregoing, in the event that the provisions of Section 409A require any special
terms, provisions or conditions be included in the Agreement, then such terms,
provisions, and conditions, to the extent practicable, shall be deemed to be
made a part of the Agreement. Notwithstanding the foregoing, the parties agree
that the Company, any Affiliate, the Board of Directors of the Company or their
designees or agents shall not be liable for any taxes, penalties, interest or
other monetary amount that may be owed by you as a result of any deferral or
payments under the Agreement or as a result of the administration of amounts
subject to the Agreement.

 

- 7 -



--------------------------------------------------------------------------------

7. Confidentiality and Inventions.

The Executive acknowledges that he shall continue to be bound by the ICF
Incorporated Employee Agreement on Ideas, Inventions, and Confidential
Information executed by the Executive on September 16, 1987, and the ICF
Incorporated Employee Confidentiality Agreement executed by the Executive on
July 31, 1986.

 

8. Non-Solicitation.

 

  (a) Non-Solicitation of Clients. The Executive agrees that, for a period of
(i) twenty-four (24) months from the date of termination of the Executive’s
employment for Cause pursuant to Section 5(a) or by the Executive without Good
Reason pursuant to Section 5(b), or (ii) twelve (12) months from the date of
termination of the Executive’s employment without Cause pursuant to
Section 5(c), by the Executive for Good Reason pursuant to Section 5(b) or
pursuant to the Severance Protection Agreement (the “Client Non-Solicitation
Term”), the Executive shall not, directly or indirectly, solicit any Client of
the Company (as defined below) for the purpose of providing services which are
competitive with the Company’s major practice areas, as described in the final
prospectus relating to the Offering. The Executive further agrees that, during
the Client Non-Solicitation Term, the Executive shall not, directly or
indirectly, whether as employee, agent, partner, member, consultant or in any
other capacity, participate, assist or be involved, in any respect, in any
proposal or project which the Company is or was involved in during the one
(1) year period prior to the date of termination of the Executive’s employment
with the Company.

 

  (b) “Client of the Company” shall mean any person or entity which is or was a
client of the Company at any time during the one (1) year period prior to the
termination of the Executive’s employment with the Company or any person or
entity which the Company is or was soliciting during the one (1) year period
prior to the termination of the Executive’s employment with the Company. If any
such person or entity described above is an agency or department of any federal,
state or local government, the “Client of the Company” shall be deemed to be
only the specific agency or department with which the Company had or has a
client relationship or to which the Company has made a solicitation and not any
other agency or department of such federal, state or local government.

 

  (c)

Non-Solicitation of Employees. The Executive agrees that, for a period of
(i) twenty-four (24) months from the date of termination of the Executive’s
employment for Cause pursuant to Section 5(a) or by the Executive without Good
Reason pursuant to Section 5(b), or (ii) eighteen (18) months from the date of
termination of the Executive’s employment without Cause pursuant to Section 5(c)
or by the Executive for Good Reason pursuant to Section 5(b), the Executive

 

- 8 -



--------------------------------------------------------------------------------

 

shall not hire, solicit or encourage, or cause others to hire, solicit or
encourage, any employee of the Company to terminate their employment with the
Company. Notwithstanding anything to the contrary above, this Section shall not
prohibit the Executive from hiring or attempting to hire, directly or
indirectly, any former employee of the Company whose employment with the Company
shall have terminated at least six (6) months prior to such efforts by the
Executive.

 

  (d) Acknowledgement. The Executive acknowledges that he will acquire much
confidential information concerning the past, present and future business of the
Company as the result of his employment, as well as access to the relationships
between the Company and its clients and employees. The Executive further
acknowledges that the business of the Company is very competitive and that
competition by him in that business during his employment, or after his
employment terminates, would severely injure the Company. The Executive
understands and agrees that the restrictions contained in this Section 8 are
reasonable and are required for the Company’s legitimate protection, and do not
unduly limit his ability to earn a livelihood.

 

9. Employee Representations and Warranties. The Executive represents and
warrants to the Company as follows:

 

  (a) The Executive is not now under any obligation of a contractual or other
nature to any person, business or other entity which is inconsistent or in
conflict with this Agreement or which would prevent him from performing his
obligations under this Agreement.

 

  (b) The Executive has never been affiliated with, in any capacity, a
government contractor that has been suspended or debarred from its contract with
the government during the Executive’s affiliation with such contractor.

 

  (c) There are no pending or threatened claims against the Executive in any
court or agency of any jurisdiction.

 

10. Arbitration.

 

  (a) Any disputes between the Company and the Executive in any way concerning
the Executive’s employment, the termination of his employment, this Agreement or
its enforcement shall be submitted at the initiative of either party to
mandatory arbitration in Fairfax County, Virginia before a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association, or its successor, then in effect. The decision of the arbitrator
shall be rendered in writing, shall be final, and may be entered as a judgment
in any court in the Commonwealth of Virginia. The parties irrevocably consent to
the jurisdiction of the federal and state courts located in the Commonwealth of
Virginia for this purpose. Each party shall be responsible for its or his own
costs incurred in such arbitration and in enforcing any arbitration award,
including attorney’s fees.

 

- 9 -



--------------------------------------------------------------------------------

  (b) Notwithstanding the foregoing, the Company, in its sole discretion, may
bring an action in any court of competent jurisdiction located in the
Commonwealth of Virginia to seek injunctive relief and such other relief as the
Company shall elect to enforce the Executive’s covenants in Section 8 of this
Agreement.

 

11. Miscellaneous.

 

  (a) Notices. Any notices, requests, demands, waivers, comments, or other
communications contemplated hereunder shall be deemed to have been duly given if
personally delivered or if sent by a nationally recognized overnight courier, by
facsimile, or by registered or certified mail, return receipt requested and
postage prepaid, addressed as follows:

If to the Company:

ICF International, Inc.

9300 Lee Highway

Fairfax, Virginia 22301

Attention: Chairman

If to the Executive:

ICF International, Inc.

9300 Lee Highway

Fairfax, Virginia 22301

Attention: Sudhakar Kesavan

or

to such other address specified by the Executive

and shall be deemed to have been received (a) in the case of personal delivery,
on the date of such delivery, (b) in the case of a nationally recognized
overnight courier, on the next business day after the date when sent, (c) in the
case of facsimile transmission, when received, and (d) in the case of mailing,
on the third business day following posting.

 

  (b) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

  (c)

Entire Agreement. This Agreement, together with the Severance Protection
Agreement, constitutes the entire agreement between the parties and supersedes
all prior agreements and understandings, whether written or oral, relating to
the subject matter of this Agreement. In the event of a conflict between any
terms of this Agreement and any terms of the Severance Protection Agreement or
any of the other agreements mentioned herein, the terms of this Agreement shall
govern,

 

- 10 -



--------------------------------------------------------------------------------

 

provided that the Severance Protection Agreement shall govern, in accordance
with its terms, the benefits, if any, to which the Executive is entitled
following any termination of the Executive’s employment following a Change in
Control as defined in the Severance Protection Agreement.

 

  (d) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 

  (e) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Virginia, without regard to
its conflicts of laws principles.

 

  (f) Assignment. This Agreement is a personal contract and, except as
specifically set forth herein, the rights and interests of the Executive herein
may not be sold, transferred, assigned, pledged or hypothecated.

 

  (g) Waiver. No delays or omission by the Company or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company or the Executive on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.

 

  (h) Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any Section of this Agreement.

 

  (i) Time. All references in this Agreement to periods of days are to calendar
days, unless expressly provided otherwise. Where the time period specified in
this Agreement would end on a weekend or holiday, the time period shall be
deemed to end on the next business day.

 

  (j) Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect, as nearly as possible, the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

  (k) Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective executors, administrators,
personal representatives, heirs, assigns and successors in interest.

 

  (l) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

- 11 -



--------------------------------------------------------------------------------

  (m) Survival of the Executive’s Rights. All of the Executive’s rights
hereunder, including his rights to compensation and benefits pursuant to
Section 4, rights upon termination pursuant to Section 6, and his obligations
pursuant Section 8, shall survive the termination of the Executive’s employment
and/or the termination of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

        ICF INTERNATIONAL, INC.

/s/ Sudhakar Kesavan

    By:  

/s/ Judith B. Kassel

Sudhakar Kesavan       Judith B. Kassel      

Executive Vice President, General Counsel

& Corporate Secretary

 

- 12 -